                Case 19-10392-BLS         Doc 70     Filed 11/06/19      Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE


In re:                                                                         § Case No. 19-10392BLS
         GREGORY MYERS                                                         §
                                                                               §
                        Debtor(s)                                              §

         CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT

Michael B. Joseph, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:

         1) The case was filed on 02/27/2019.

         2) The plan was confirmed on NA.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on NA.

         4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.

         5) The case was dismissed on 03/28/2019.

         6) Number of months from filing or conversion to last payment: 0.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order:              NA.

         9) Total value of assets exempted:              NA.

         10) Amount of unsecured claims discharged without full payment:               $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
              Case 19-10392-BLS         Doc 70   Filed 11/06/19       Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor    $        0.00
      Less amount refunded to debtor              $        0.00
NET RECEIPTS:                                                                    $          0.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                      $           0.00
       Court Costs                                                $           0.00
       Trustee Expenses & Compensation                            $           0.00
       Other                                                      $           0.00

TOTAL EXPENSES OF ADMINISTRATION:                                         $          0.00

Attorney fees paid and disclosed by debtor:       $        0.00




UST Form 101-13-FR-S (09/01/2009)
             Case 19-10392-BLS      Doc 70   Filed 11/06/19           Page 3 of 5




Summary of Disbursements to Creditors:

                                         Claim            Principal          Interest
                                         Allowed          Paid               Paid
Secured Payments:
      Mortgage Ongoing                   $         0.00   $           0.00   $          0.00
      Mortgage Arrearage                 $         0.00   $           0.00   $          0.00
      Debt Secured by Vehicle            $         0.00   $           0.00   $          0.00
      All Other Secured                  $         0.00   $           0.00   $          0.00
TOTAL SECURED:                           $         0.00   $           0.00   $          0.00

Priority Unsecured Payments:
       Domestic Support Arrearage        $         0.00   $           0.00   $          0.00
       Domestic Support Ongoing          $         0.00   $           0.00   $          0.00
       All Other Priority                $         0.00   $           0.00   $          0.00
TOTAL PRIORITY:                          $         0.00   $           0.00   $          0.00

GENERAL UNSECURED PAYMENTS: $                      0.00 $             0.00 $            0.00




Disbursements:

      Expenses of Administration         $          0.00
      Disbursements to Creditors         $          0.00

TOTAL DISBURSEMENTS:                                                         $           0.00




UST Form 101-13-FR-S (09/01/2009)
               Case 19-10392-BLS        Doc 70     Filed 11/06/19     Page 4 of 5




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate
has been fully administered, the foregoing summary is true and complete, and all administrative matters
for which the trustee is responsible have been completed. The trustee requests a final decree be entered
that discharges the trustee and grants such other relief as may be just and proper.




Date: 11/06/2019                     By: /s/Michael B. Joseph
                                       Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
                       TRUSTEE'S CERTIFICATE OF SERVICE
                       Case 19-10392-BLS Doc 70 Filed 11/06/19 Page 5 of 5
   I, Michael B. Joseph, Chapter 13 Trustee of the within case, do hereby certify that on this
6th day of November, 2019, I caused one copy of the within Trustee's Final Report to be served on the following:

UNITED STATES MAIL, POSTAGE PREPAID

GREGORY MYERS
700 GULF SHORE BLVD N.
NAPLES, FL 34102


Debtor(s)


OWN ATTORNEY




Attorney for Debtor(s)

                                                                /S/ Michael B. Joseph
                                                                Michael B. Joseph, Trustee
                                                                P.O. Box 1350
                                                                824 Market Street
                                                                Wilmington, DE 19899-1350
                                                                302-656-0123
                                                                Chapter 13 Trustee
